— Order unanimously affirmed without costs. Memorandum: Third-party defendant’s motion for a change of venue was properly denied. The sole ground for this motion was that the action was not properly brought in Kings County (CPLR 510 [1]). Venue was properly laid in Kings County as it is plaintiffs residence (CPLR 503, 509). We do not *860consider third-party defendant’s claim, made for the first time on appeal, that venue should be changed to Erie County for the convenience of material witnesses and to promote the ends of justice (see, CPLR 510 [3]; Pietropaoli Trucking v Nationwide Mut. Ins. Co., 100 AD2d 680, 681). Further, a motion on these grounds must be brought in the county where venue is laid or as authorized by CPLR 2212 (a) (2 Weinstein-KornMiller, NY Civ Prac ¶ 510.10). (Appeal from order of Supreme Court, Erie County, Ostrowski, J. — venue.) Present — Dillon, P. J., Denman, Balio, Lawton and Davis, JJ.